The Director of the Office of Lawyers Professional Responsibility filed a petition for disciplinary action and a supplementary petition alleging that respondent David J. Van House committed professional misconduct warranting public discipline, namely, failure to provide competent representation, failure to diligently pursue client matters, failure to keep clients reasonably informed about the status of matters, failure to respond to clients' reasonable requests for information, failure to pay out client funds, failure to properly transfer files upon termination of representations, lying to a client, failure to pay a law-related debt, and failure to cooperate with the Director's investigation. See Minn. R. Prof. Conduct 1.1, 1.3, 1.4(a)(3), 1.4(a)(4), 1.15(c)(4), 1.16(d), 4.1, 8.1(b), 8.4(c), and 8.4(d); and Rule 25, Rules on Lawyers Professional Responsibility (RLPR). We referred the matter to a referee.
The referee made findings, conclusions, and a recommendation. The referee concluded that respondent committed the misconduct alleged in the petition and that five aggravating favors were present. The referee recommended that respondent be indefinitely suspended with no right to petition for reinstatement for 6 months.
Because no party ordered a transcript of the proceedings before the referee, the referee's findings and conclusions are conclusive. See Rule 14(e), RLRP. We issued a briefing schedule. In her brief, the Director recommends that the court impose the suspension recommended by the referee. Respondent did not file a brief with this court.
Based upon all the files, records, and proceedings herein,
IT IS HEREBY ORDERED THAT:
1. Respondent David J. Van House is indefinitely suspended from the practice of law, effective 14 days from the date of the filing of this order, with no right to petition for reinstatement for 6 months.
2. Respondent may petition for reinstatement pursuant to Rule 18(a)-(d), RLPR. Reinstatement is conditioned on successful completion of the written examination required for admission to the practice of law by the State Board of Law Examiners on the subject of professional responsibility, see Rule 18(e)(2), RLPR, and satisfaction of continuing legal education requirements, see Rule 18(e)(4), RLPR.
3. Respondent shall comply with Rule 26, RLPR (requiring notice of suspension to clients, opposing counsel, and tribunals), and shall pay $900 in costs pursuant to Rule 24(a), RLPR.
BY THE COURT:
/s/ ______________________________
David L. Lillehaug
Associate Justice